DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-8, 12-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funabashi et al., US 2013/0031515.

In Reference to Claim 1 and 12-14
	Funabashi et al. teaches a method for responding to a control and a terminal for determining a control response region, applied to a touch control terminal capable of presenting a graphical user interface, and a display, processor, and computer readable medium with instructions (Fig. 2 -3, Par. 27, 29 and Par. 35), comprising providing a first control on the graphical user interface, an operation response region of the first control comprising a first control region and a first response region (Fig. 5 and Par. 66-67 which teaches graphics touch buttons for direction key buttons and associated detection regions for each of the key each of which examiner considers to be a control region and response region respectively); providing a second touch region on the graphical user interface, wherein the second touch region at least partially overlaps with the first response region (Fig. 5 and Par. 66-67, see “overlapping areas 66a, 66n, 66c, 66d which teach where the response regions of the buttons can overlap); detecting a first 1).

	In Reference to Claim 3
	Funabashi et al. teaches wherein the second touch region at least partially overlaps with the first response region, comprising the second touch region comprises a second control region and a second response region, displaying a second control on the second control area, wherein the second response region at least partially overlaps with the first response region (Fig. 5 which show multiple buttons with surrounding response regions which overlap).

In Reference to Claim 4
Funabashi et al. teaches detecting a third touch operation acting on the second control region; in response to the third touch operation, generating the second operation instruction corresponding to the second control (Fig. 5 and Par. 66-67 where a touch could be made on, for example, the UP button).

In Reference to Claim 5
Funabashi et al. teaches wherein the detecting the first touch operation acting on the overlap region of the second touch region and the first response region comprises detecting the first touch operation acting on an overlap region between the second response region and the first response region (Fig. 5 and Par. 66-67).

In Reference to Claim 7
Funabashi et al. teaches wherein the first response region is disposed around the first control region (Fig. 5).

In Reference to Claim 8
Funabashi et al. teaches wherein the game parameter comprises at least one of: a progress of a game, an action of a virtual character, a parameter of a game device corresponding to the virtual character, and a game instruction (Par. 66-67 and Par. 30-31 which teaches using directional inputs to manipulate game progress such as by moving a game character).

In Reference to Claim 19
Funabashi et al. teaches determining the overlap region according to the positional relationship between the first response region R of the first control and the second response region of the second touch region; detecting in real time whether an operation of touching the overlap region| of the game player is received (Fig. 5 and Par. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Funabashi et al., US 2013/0031515, in view of Takahashi, US 2018/0353848.

	In Reference to Claims 2
	Funabashi et al. teaches detecting a second touch operation acting on the first control region (Fig. 5 and Par. 66-67 where a use could press on a response region in the area where the button graphic is shown); in response to the second touch operation, generating an operation instruction corresponding to the first control (Fig. 5 Par. 66-67 where for example pressing the button graphic on 64 d would generate a left input).
	However, although Funabashi teaches generating a command for the overlapping region Funabashi et al. does not explicitly teach where touching both the touch on the first control region and the overlapping region generate “the first operation.”

	It would be desirable to modify the system of Funabashi et al. to include input interpretation as taught by Takahashi in order to assist players in playing a game such as the one described by Takahashi while still including larger, overlapping, touch regions on the display such as the ones shown in Funabashi et al., while still interpreting inputs in order to allow the players to successfully play the game.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Funabashi et al. to include a command determination functionality for overlapping touch regions as taught by Takahashi.

	In Reference to Claim 15
	Funabashi et al. teaches wherein the second touch region is at least partially overlaps with the first response region, comprising the second touch region comprises a second control region and a second response region, displaying a second control on the second control area, wherein the second response region at least partially overlaps with the first response region (Fig. 5 which show multiple buttons with surrounding response regions which overlap).

	In Reference to Claim 16
Funabashi et al. teaches detecting a third touch operation acting on the second control region; in response to the third touch operation, generating the second operation instruction corresponding to the second control (Fig. 5 and Par. 66-67 where a touch could be made on, for example, the UP button).

In Reference to Claim 17
Funabashi et al. teaches wherein the detecting the first touch operation acting on the overlap region of the second touch region and the first response region comprises detecting the first touch operation acting on an overlap region between the second response region and the first response region (Fig. 5 and Par. 66-67).

In Reference to Claims 6 and 18
Funabashi et al. and Takahashi teach a method as described above in reference to claim 17. Further, it would have been obvious to one of ordinary skill in the art to modify Funabashi et al. with the teachings of Takahashi as described above in reference to Claim 2. Further, Funabashi et al. as modified by Takahashi teaches if the game parameter satisfies a first preset condition, in response to the first touch operation, generating the first operation instruction corresponding to the first control; and if the game parameter satisfies a second preset condition, in response to the first touch operation, generating the second operation instruction corresponding to the second control (Takahashi Fig. 15-16 and Par. 79-80 which teaches assigning particular 

In Reference to Claim 20
Funabashi et al. teaches determining the overlap region according to the positional relationship between the first response region R of the first control and the second response region of the second touch region; detecting in real time whether an operation of touching the overlap region| of the game player is received (Fig. 5 and Par. 66-67 which teaches touching the overlapping region, and Par. 36 which teaches determining touch coordinates).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Funabashi et al., US 2013/0031515, in view of gamefaqs.com webpage titled “How do I run?” (Gamefaqs).

In Reference to Claim 9 and 10
Funabashi et al. teaches a method as described above in reference to Claim 8. Further Funabashi et al. teaches providing a third touch region on the graphical user 
Gamefaqs teaches an electronic game system which teaches detecting if a second input has been received and generating a particular game operation if the second input has been received and determining the operation instruction according to the action type of the virtual character (Page 1 which teaches that movement inputs provided while a player is also pressing a separate button input will cause the game character to run rather than walk).
It would be desirable to modify the system of Funabashi et al. to use an additional run button to switch movement commands as taught by Gamefaqs in order to allow the player to easily control the movement of the game character to run or walk as desired via the dpad game inputs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Funabashi et al. to use an additional run button to switch movement commands as taught by Gamefaqs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.V.L/           Examiner, Art Unit 3715                                                                                                                                                                                             /THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1